Exhibit 10.1

FAMILY DOLLAR STORES, INC.

2006 INCENTIVE PLAN

Restricted Stock Unit Grant Program

 

1. Purpose

Family Dollar Stores, Inc. (together with its Affiliates, the “Company”) has
adopted for the benefit of eligible individuals the Family Dollar Stores, Inc.
2006 Incentive Plan (the “Plan”), which is intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of such
individuals upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. The terms and
provisions of the Restricted Stock Unit Grant Program (the “RSU Program Terms”)
have been approved by the Leadership Development and Compensation Committee of
the Board of Directors of the Company (the “Committee”) to establish the terms
and provisions applicable to all awards of Restricted Stock Units (“RSUs”) and
shall be applicable to all awards of RSUs granted beginning in October 2014
pursuant to the provisions of the Plan, subject to the adoption by the Committee
of other terms and provisions for the award of RSUs. Each RSU represents the
right of a Team Member to receive one share of Common Stock subject to the terms
and conditions set forth in these RSU Program Terms.

The RSU Program Terms are adopted pursuant to relevant provisions of the Plan
and are to be interpreted and applied in accordance with the terms and
provisions thereof, including without limitation Section 15.7 of the Plan,
subject to the provisions set forth under “Change in Control” in Section 5 of
these RSU Program Terms. Specifically, the RSU Program Terms provide for the
grant of Restricted Stock Units under Article 10 of the Plan. Unless otherwise
provided herein, capitalized terms used in these RSU Program Terms will have the
meaning given such terms in the Plan. If there is any conflict between these RSU
Program Terms and the Plan, the terms and provisions of the Plan shall control.

 

2. Eligibility

The Committee or, if the Committee so delegates such authority, the Equity Award
Committee of the Company, will determine annually which Team Members are
eligible to receive RSUs under these RSU Program Terms.

 

3. Vesting Provisions

Subject to Section 5 herein, each grant of RSUs shall vest in full on the third
anniversary of the Grant Date provided that the Team Member remains employed
with the Company through such date.

 

4. Settlement

Settlement of the vested RSUs shall be in shares of Common Stock and shall occur
as soon as practicable following the date on which the RSUs vest, whether
pursuant to Section 3 or Section 5 of these RSU Program Terms (the “Vesting
Date”), but in no event later than 30 days following the



--------------------------------------------------------------------------------

Vesting Date (such date, the “Settlement Date”). Upon and following the
Settlement Date and the entry of such settlement on the books of the Company or
its transfer agents or registrars, the Team Member shall be the record owner of
the shares of Common Stock and shall be entitled to all of the rights of a
shareholder of the Company including the right to vote such shares of Common
Stock and receive all dividends or other distributions paid with respect to such
shares of Common Stock.

 

5. Effect of Termination of Employment on Vesting

Termination of employment with the Company will affect the vesting of the RSUs
depending on the reason for termination as follows:

 

  •   Death, Disability, Retirement and Termination without Cause. If a Team
Member ceases to be an employee of the Company due to Death, Disability,
Retirement or termination of employment by the Company without Cause, a pro-rata
portion of the RSUs, equal to the product of (x) the number of RSUs subject to
this Restricted Stock Unit Award and (y) a fraction, the numerator of which is
the number of whole months that the Team Member was employed by the Company
since the Grant Date and the denominator of which is 36 months, shall
immediately vest on the date of such termination.

 

  •   Change in Control. In the event that a Team Member’s employment is
terminated following a Change in Control, the provisions of Section 15.7 of the
Plan shall apply. The foregoing notwithstanding, in the event that a Change in
Control occurs as a result of the transactions contemplated by the Agreement and
Plan of Merger by and among Family Dollar Stores, Inc., Dollar Tree, Inc. and
Dime Merger Sub, Inc., dated as of July 27, 2014 (the “Dollar Tree Merger”),
Section 2.1(s)(iii) of the Plan or any corresponding clause of a definition of
“Good Reason” in any employment, severance or similar agreement shall not apply
prior to the 18-month anniversary of the closing of the Dollar Tree Merger.

 

  •   All Other Terminations: Except as set forth above, all unvested RSUs shall
be immediately forfeited as of the date of a Team Member’s termination of
employment.

 

6. Leaves of Absence

A Team Member’s rights with respect to the RSUs in the event of a leave of
absence will be affected in accordance with the Company’s applicable policies.



--------------------------------------------------------------------------------

7. Additional Rules

These RSU Program Terms cannot be changed or modified by a verbal communication
or course of dealing but only by a written communication signed by the Chairman,
Vice Chairman, and/or the Chief Executive Officer (“CEO”) of the Company or any
officer designated by one of them.

The Committee or the Chairman of the Company, as appropriate, will make all
final decisions, rulings and interpretations under these RSU Program Terms
(subject to the Plan provisions which may require action by the Committee). By
participating in the Plan under these RSU Program Terms, each Team Member agrees
that such decisions, rulings and interpretations will be final and that each
Team Member will be bound by them. Each Team Member further agrees that if and
when any circumstances arise relating to these RSU Program Terms which are not
covered by this description of the Plan, the Team Member will be bound by the
final decision, ruling or interpretation of the Chairman and/or the Committee.

 

8. Tax

In accordance with the Plan, the Company may require tax withholding to be
satisfied through withholding of shares of Common Stock otherwise payable
pursuant to a grant of RSUs.

 

9. Section 409A

Grants under these RSU Program Terms are intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payment and benefits provided under
these RSU Program terms will comply with Section 409A of the Code and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by a Team Member on
account of non-compliance with Section 409A of the Code. In addition, in the
event that a Team Member is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the date of termination of the Team
Member’s employment), any payment or benefits hereunder that are nonqualified
deferred compensation subject to the requirements of Section 409A of the Code
and are otherwise due within six (6) months following the date of the Team
Member’s “separation from service” (within the meaning of Section 409A of the
Code) shall be provided to the Team Member no earlier than six (6) months after
such date.